Citation Nr: 1017560	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-26 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for chronic thoracic and 
lumbosacral strain with spasm, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel





INTRODUCTION

The Veteran had active service from December 2000 to June 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a December 2009 communication, the Veteran made a timely 
request for a hearing at the RO before the Board.  Therefore, 
this case must be remanded for such hearing.

The Board observes that the Veteran's accredited 
representative was not afforded the opportunity to submit 
additional argument following receipt of this case at the 
Board.  However, as the representative will be afforded the 
opportunity to accompany the Veteran to his hearing, and 
present argument on his behalf, the Board finds no prejudice 
in proceeding with a remand to schedule the requested 
hearing.

Accordingly, the appeal is remanded for the following:

The Veteran is to be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  

After the appellant has been afforded an opportunity to 
appear at a hearing before a 
Veterans Law Judge, the RO need not take any further 
adjudicatory action, but should return the claims folder to 
the Board for further appellate review.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


